Case 8:21-mc-00016-DOC-JDE Document 24 Filed 04/19/21 Page 1 of 2 Page ID #:315



 1    PHILIP LEMPRIERE, CSB #143613
 2    SCHWABE, WILLIAMSON & WYATT, P.C.
      1420 5th Avenue, Suite 3400
 3    Seattle, WA 98101-4010
 4    E-mail: plempriere@schwabe.com
      Telephone: 206.622.1711
 5    Facsimile: 206.292.0460
 6    Attorney for Hapag-Lloyd Aktiengesellschaft

 7
 8                                      UNITED STATES DISTRICT COURT
 9                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                           SOUTHERN DIVISION
11   In re Application of                                Case No.: 8:21-mc-00016-JVS-
                                                         DFMx
12   YANG MING MARINE TRANSPORT
     CORPORATION,                                        STATUS REPORT
13
                            Applicant,
14
15   For Order Authorizing Discovery Pursuant to
     FRCP RULE 27 And/Or For Use
16   In Foreign Proceedings Under 28 U.S.C. §
     1782,
17
18
              On April 13, 2021, the Court issued an Order re Status Report in the instant
19
     case (Dkt 11) and two related cases (8:21-mc-00016-DOC-JDE (Dkt 23) and 2:21-mc-
20
     00474-DOC-JDE (Dkt 11))(collectively the “Actions”) that, inter alia, ordered
21
     undersigned counsel “to file a further Status Report in each of the Actions when the
22
     Vessel departs the Court’s jurisdiction or when the parties confirm that they have no
23
     further disputes to be determined by the Court, whichever occurs first, at which time
24
     the Applications/Petitions in the Actions will be denied as moot and the Actions
25
     administratively closed.”
26
              The Vessel (the M/V ONE APUS, IMO No. 9806079) departed Long Beach,
27
     California, on Saturday, April 17, 2021, and is no longer located within jurisdiction of
28

                                               STATUS REPORT
     PDX\137192\260503\PLE\30674630.1
Case 8:21-mc-00016-DOC-JDE Document 24 Filed 04/19/21 Page 2 of 2 Page ID #:316



 1   the court.
 2            Counsel for Chidori Ship Holding LLC and Jessica Shipping Holding SA (Alan
 3   Nakazawa of Collier Walsh Nakazawa), HMM Co., Ltd. (John Giffin of Keesal,
 4   Young & Logan) and Yang Ming Marine Transport Corporation (Galin Luk of Cox
 5   Wootton Lerner Griffin & Hansen) have reviewed the contents of this status report
 6   before filing and agree with the statements set forth herein.
 7            Dated: April 19, 2021
 8                                          SCHWABE, WILLIAMSON & WYATT, P.C.
 9
10                                          /s/ Philip Lempriere
                                            Philip Lempriere, CSB #143613
11                                          E-mail: plempriere@schwabe.com
                                            Attorneys for Hapag-Lloyd Aktiengesellschaft
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                        STATUS REPORT
     PDX\137192\260503\PLE\30674630.1
